Title: Poor Richard Improved, 1752
From: Franklin, Benjamin
To: 



Kind Reader,
Since the King and Parliament have thought fit to alter our Year, by taking eleven Days out of September, 1752, and directing us to begin our Account for the future on the First of January, some Account of the Changes the Year hath heretofore undergone, and the Reasons of them, may a little gratify thy Curiosity.
The Vicissitude of Seasons seems to have given Occasion to the first Institution of the Year. Man naturally curious to know the Cause of that Diversity, soon found it was the Nearness and Distance of the Sun; and upon this, gave the Name Year to the Space of Time wherein that Luminary, performing his whole Course, returned to the same Point of his Orbit.
And hence, as it was on Account of the Seasons, in a great Measure, that the Year was instituted, their chief Regard and Attention was, that the same Parts of the Year should always correspond to the same Seasons; i.e. that the Beginning of the Year should always be when the Sun was in the same Point of his Orbit; and that they should keep Pace, come round, and end together.
This, different Nations aimed to attain by different Ways; making the Year to commence from different Points of the Zodiac; and even the Time of his Progress different. So that some of their Years were much more perfect than others, but none of them quite just; i.e. none of them but whose Parts shifted with regard to the Parts of the Sun’s Course.
It was the Egyptians, if we may credit Herodotus, that first formed the Year, making it to contain 360 Days, which they subdivided into twelve Months, of thirty Days each.
Mercury Trismegistus added five Days more to the Account. And on this Footing Thales is said to have instituted the Year among the Greeks. Tho’ that Form of the Year did not hold throughout all Greece. Add that the Jewish, Syrian, Roman, Persian, Ethiopic, Arabic, &c. Years, are all different.
In effect, considering the poor State of Astronomy in those Ages, it is no Wonder different People should disagree in the Calculus of the Sun’s Course. We are even assured by Diodorus Siculus, Plutarch, and Pliny, that the Egyptian Year itself was at first very different from what it became afterwards.
According to our Account, the Solar Year, or the Interval of Time in which the Sun finishes his Course thro’ the Zodiac, and returns to the same Point thereof from which he had departed, is 365 Days, 5 Hours, 49 Minutes; tho’ some Astronomers make it a few Seconds, and some a whole Minute less; as Kepler, for Instance, who makes it 365 Days, 5 Hours, 48 Minutes, 57 Seconds, 39 Thirds. Ricciolus, 365 Days, 5 Hours, 48 Minutes. Tycho Brahe, 365 Days, 5 Hours, 48 Minutes.
The Civil Year is that Form of the Year which each Nation has contrived to compute Time by; or the Civil is the Tropical Year, considered as only consisting of a certain Number of whole Days; the odd Hours and Minutes being set aside, to render the Computation of Time in the common Occasions of Life more easy.
Hence as the Tropical Year is 365 Days, 5 Hours, 49 Minutes; the Civil Year is 365 Days. And hence also, as it is necessary to keep Pace with the Heavens, it is required that every fourth Year consist of 366 Days, which would for ever keep the Year exactly right, if the odd Hours of each Year were precisely 6.
The ancient Roman Year, as first settled by Romulus, consisted of ten Months only; viz. I. March, containing 31 Days. II. April, 30. III. May, 31. IV. June 30. V. Quintilis, 31. VI. Sextilis, 30. VII. September, 30. VIII. October, 31. IX. November, 30. X. December, 30; in all 304 Days; which came short of the Solar Year, by 61 Days.
Hence the Beginning of Romulus’s Year was vague, and unfixed to any precise Season; which Inconvenience to remove, that Prince ordered so many Days to be added yearly, as would make the State of the Heavens correspond to the first Month, without incorporating these additional Days, or calling them by the Name of any Month.

Numa Pompilius corrected this irregular Constitution of the Year, and composed two new Months, January and February, of the Days that were used to be added to the former Year. Thus, Numa’s Year consisted of twelve Months; viz. I. January, containing 29 Days. II. February, 28. III. March, 31. IV. April, 29. V. May, 31. VI. June, 29. VII. Quintilis, 31. VIII. Sextilis, 29. IX. September, 29. X. October, 31. XI. November, 29. XII. December, 29; in all 355 Days, which came short of the common Solar Year by ten Days; so that its Beginning was vague and unfixed.
Numa, however, desiring to have it fixed to the Winter Solstice, ordered 22 Days to be intercalated in February every second Year, 23 every fourth, 22 every sixth, and 23 every eighth Year.
But this Rule failing to keep Matters even, Recourse was had to a new Way of Intercalating; and instead of 23 Days every eighth Year, only 15 were added; and the Care of the whole committed to the Pontifex Maximus, or High Priest; who, neglecting the Trust, let Things run to the utmost Confusion. And thus the Roman Year stood till Julius Caesar made a Reformation.
The Julian Year is a Solar Year, containing commonly 365 Days; tho’ every fourth Year, called Bissextile, contains 366. The Names and Order of the Months of the Julian Year, and the Number of Days in each, are well known to us, having been long in Use.
The astronomical Quantity, therefore, of the Julian Year, is 365 Days, 6 Hours, which exceeds the true Solar Year by 11 Minutes; which Excess in 131 Years amounts to a whole Day. And thus the Roman Year stood, till the Reformation made therein by Pope Gregory.
Julius Caesar, in the Contrivance of his Form of the Year, was assisted by Sosigenes, a famous Mathematician, called over from Egypt for this very Purpose; who, to supply the Defect of 67 Days which had been lost thro’ the Fault of the High Priests, and to fix the Beginning of the Year to the Winter Solstice, made that Year to consist of 15 Months, or 445 Days; which for that Reason is used to be called Annus Confusionis, the Year of Confusion.
This Form of the Year was used by all Christian Nations, till the Middle of the 16th Century; and still continues to be so by several Nations; among the Rest, by the Swedes, Danes, &c. and by the English till the second of September next, when they are to assume the Use of the Gregorian Year.

The Gregorian Year is the Julian Year corrected by this Rule; that whereas on the common Footing, every Secular or Hundredth Year, is Bissextile; on the new Footing, three of them are common Years, and only the fourth Bissextile.
The Error of eleven Minutes in the Julian Year, little as it was, yet, by being repeated over and over, at length became considerable; and from the Time when Caesar made his Correction, was grown into 13 Days, by which the Equinoxes were greatly disturbed. To remedy this Irregularity, which was still a growing, Pope Gregory the XIII. called together the chief Astronomers of his Time, and concerted this Correction; and to restore the Equinoxes to their Place threw out the ten Days that had been got from the Council of Nice, and which had shifted the fifth of October to the 15th.
In the Year 1700, the Error of ten Days was grown to eleven; upon which the Protestant States of Germany, to prevent further Confusion, accepted the Gregorian Correction. And now in 1752, the English follow their Example.
Yet is the Gregorian Year far from being perfect, for we have shewn, that, in four Centuries, the Julian Year gains three Days, one Hour, twenty Minutes: But it is only the three Days are kept out in the Gregorian Year; so that here is still an Excess of one Hour, twenty Minutes, in four Centuries; which in 72 Centuries will amount to a whole Day.
As to the Commencement of the Year, the legal Year in England used to begin on the Day of the Annunciation; i.e. on the 25th of March; tho’ the historical Year began on the Day of the Circumcision; i.e. the first of January, on which Day the Italian and German Year also begins; and on which Day ours is to begin from this Time forward, the first Day of January being now by Act of Parliament declared the first Day of the Year 1752.
At the Yearly Meeting of the People called Quakers, held in London, since the Passing of this Act, it was agreed to recommend to their Friends a Conformity thereto, both in omitting the eleven Days of September thereby directed to be omitted, and beginning the Year hereafter on the first Day of the Month called January, which is henceforth to be by them called and written, The First Month, and the rest likewise in their Order, so that September will now be the Ninth Month, December the Twelfth.

This Act of Parliament, as it contains many Matters of Importance, and extends expressly to all the British Colonies, I shall for the Satisfaction of the Publick, give at full length: Wishing withal, according to ancient Custom, that this New Year (which is indeed a New Year, such an one as we never saw before, and shall never see again) may be a happy Year to all my kind Readers. I am, Your faithful Servant,
R. Saunders


January. I Month.
On Publick Spirit.
  
Where never Science beam’d a friendly Ray,
Where one vast Blank neglected Nature lay;
From Publick Spirit there, by Arts employ’d,
Creation, varying, glads the chearless Void.
By Arts, which Safety, Treasure and Delight,
On Land, on Wave, in wondrous Works unite!
Myriads made happy, Publick Spirit bless,
Parent of Trade, Wealth, Liberty and Peace.

  Observe old Vellum; he praises former Times, as if he’d a mind to sell ’em.
  Kings have long Arms, but Misfortune longer: Let none think themselves out of her Reach.

February. II Month.
  
Unlike where Tyranny, the Rod maintains
O’er turfless, leafless and uncultur’d Plains,
Here Herbs of Food and Physic, Plenty showers,
Gives Fruits to blush, and colours various Flowers.
Where Sands or stony Wilds once starv’d the Year,
Laughs the green Lawn, and nods the golden Ear.
White shine the fleecy Race, which Fate shall doom,
The Feast of Life, the Treasure of the Loom.

  For want of a Nail the Shoe is lost; for want of a Shoe, the Horse is lost; for want of a Horse the Rider is lost.
March. III Month.
  
What tho’ no Arch of Triumph is assign’d
To laurel’d Pride, whose Sword has thinn’d Mankind;
Tho’ no vast Wall extends from Coast to Coast,
No Pyramid aspires sublimely lost.
Lo! stately Streets, lo! ample Squares invite
The salutary Gale that breathes Delight.
Lo! Structures mark the hospitable Strand,
Where Charity extends her tender Hand;

  The busy Man has few idle Visitors; to the boiling Pot the Flies come not.
  Calamity and Prosperity are the Touchstones of Integrity.
April. IV Month.
  
Where the sick Stranger joys to find a Home,
Where casual Ill, maim’d Labour, freely come;
Those worn with Age, Infirmity or Care,
Find Rest, Relief, and Health returning fair.

There too the Walls of rising Schools ascend,
For Publick Spirit still is Learning’s Friend,
Where Science, Virtue, sown with liberal Hand,
In future Patriots shall inspire the Land.

  The Prodigal generally does more Injustice than the Covetous.
  Generous Minds are all of kin.
May. V Month.
  
And when too populous at length confess’d,
From confluent Strangers refug’d and redress’d:
When War so long withdraws his barb’rous Train,
That Peace o’er stocks us with the Sons of Men:
So long Health breathes thro’ the pure ambient Air,
That Want must prey on those Disease would spare;
Then will be all the gen’rous Goddess seen,
Then most diffus’d she shines, and most benign.

  ’Tis more noble to forgive, and more manly to despise, than to revenge an Injury.
  A Brother may not be a Friend, but a Friend will always be a Brother.
  Meanness is the Parent of Insolence.
June. VI Month.
  
Her Eye far piercing, round extends its Beams,
To Erie’s Banks, or smooth Ohio’s Streams,
It fixes where kind Rays till then have smil’d,

(Vain Smile!) on some luxuriant houseless Wild;
How many Sons of Want might here enjoy
What Nature gives for Age but to destroy?
“Blush, blush, O Sun (she cries) here vainly found
To rise, to set, to roll the Seasons round!

  Mankind are very odd Creatures: One Half censure what they practise, the other half practise what they censure; the rest always say and do as they ought.
  Severity is often Clemency; Clemency Severity.
July. VII Month.
  
“Shall Heav’n distil in Dews, descend in Rain,
From Earth gush Fountains, Rivers flow in vain?
There shall the watry Lives in Myriads stray,
And be, to be alone each other’s Prey?
Unsought shall here the teeming Quarries own
The various Species of mechanic Stone?
From Structure This, from Sculpture That confine?
Shall Rocks forbid the latent Gem to shine?

  Bis dat qui cito dat: He gives twice that gives soon; i.e. he will soon be called upon to give again.
  A Temper to bear much, will have much to bear.
  Pride dines upon Vanity, sups on Contempt.
August. VIII Month.
  
“Shall Minds obedient aid no Artist’s Care,
Nor give the martial Sword and peaceful Share?
Ah! shall they never precious Ore unfold,
To smile in Silver, or to flame in Gold?
Shall here the vegetable World alone,
For Joys, for various Virtues rest unknown?

While Food and Physic, Plants and Herbs supply,
Here must they shoot alone to bloom and die?

  Great Merit is coy, as well as great Pride.
  An undutiful Daughter, will prove an unmanageable Wife.
  Old Boys have their Playthings as well as young Ones; the Difference is only in the Price.
September. IX Month.
  
“Shall Fruits, which none, but brutal Eyes survey,
Untouch’d grow ripe, untasted drop away?
Shall here th’irrational, the salvage Kind
Lord it o’er Stores by Heav’n for Man design’d,
And trample what mild Suns benignly raise,
While Man must lose the Use, and Heav’n the Praise?
Shall it then be?” (Indignant here she rose,
Indignant, yet humane, her Bosom glows.)

  The too obliging Temper is evermore disobliging itself.
  Hold your Council before Dinner; the full Belly hates Thinking as well as Acting.
October. X Month.
  
“No! By each honour’d Grecian Roman Name,
By Men for Virtue Deified by Fame,
Who peopled Lands, who model’d infant State,
And then bad Empire be maturely great,
By These I swear (be witness Earth and Skies!)
Fair Order here shall from Confusion rise,
Rapt I a future Colony survey!
Come then, ye Sons of Mis’ry! come away!


  The Brave and the Wise can both pity and excuse; when Cowards and Fools shew no Mercy.
  Ceremony is not Civility; nor Civility Ceremony.
  If Man could have Half his Wishes, he would double his Troubles.
November. XI Month.
  
“Let Those, whose Sorrows from Neglect are known,
(Here taught compell’d empower’d) Neglect attone!
Let Those enjoy (who never merit Woes)
In Youth th’industrious Wish, in Age Repose!
Allotted Acres (no reluctant Soil)
Shall prompt their Industry, and pay their Toil.
Let Families, long Strangers to Delight,
Whom wayward Fate dispers’d, by Me unite;

  It is ill Jesting with the Joiner’s Tools, worse with the Doctor’s.
  Children and Princes will quarrel for Trifles.
  Praise to the undeserving, is severe Satyr.
December. XII Month.
  
“Here live enjoying Life, see Plenty, Peace;
Their Lands encreasing as their Sons increase!
As Nature yet is found in leafy Glades
To intermix the Walks with Lights and Shades;
Or as with Good and Ill, in chequer’d Strife,
Various the Goddess colours human Life;
So in this fertile Clime if yet are seen
Moors, Marshes, Cliffs, by Turns to intervene:

  Success has ruin’d many a Man.
  
Great Pride and Meanness sure are near ally’d;
Or thin Partitions do their Bounds divide.

“Where Cliffs, Moors, Marshes desolate the View,
Where haunts the Bittern, and where screams the Mew,
Where prowls the Wolf, where roll’d the Serpent lies,
Shall solemn Fanes, and Halls of Justice rise.
And Towns shall open (all of Structure fair!)
To bright’ning Prospects, and to purest Air,
Frequented Ports and Vineyards green succeed,
And Flocks encreasing whiten all the Mead;
On Science Science, Arts on Arts refine;
On these from high all Heav’n shall smiling shine,
And Publick Spirit here a People show,
Free num’rous pleas’d and busy all below.
Learn future Natives of this promis’d Land,
What your Forefathers ow’d my saving Hand!
Learn when Despair such sudden Bliss shall see,
Such Bliss must shine from Providence thro’ ME!
Do you the neighb’ring blameless Indian aid,
Culture what he neglects, not His invade;
Dare not, oh dare not, with ambitious View,
Force or demand Subjection never due;
Let by My specious Name no Tyrants rise,
And cry, while they enslave, they civilize!
Know, Liberty and I are still the same,
Congenial!—ever mingling Flame with Flame!
Nor let me Afric’s sable Children see,
Vended for Slaves tho’ form’d by Nature free;
If These you dare, albeit unjust Success
Empow’rs you now unpunish’d to oppress,
Revolving Empire you and yours may doom
(Rome all subdu’d, yet Vandals vanquish’d Rome)
Yes, Empire may revolve, give them the Day,
And Yoke may Yoke, and Blood may Blood repay.”
Thus (Ah! how far unequall’d by my Lays,

Unskill’d the Heart to melt or Mind to raise)
Sublime benevolent deep sweetly clear,
Worthy a Thomson’s Muse, an ----’s Ear,
Thus spoke the Goddess. Thus I faintly tell
In what lov’d Works Heav’n gives her to excel.
But who her Sons, that to her Int’rest true,
Still plan with Wisdom, and with Zeal pursue?
These found most frequent in Life’s middle State,
Rich without Gold, and without Titles great:
Knowledge of Books and Men exalts their Thought,
In Wit accomplish’d tho’ in Wiles untaught,
Careless of Whispers meant to wound their Name,
Nor sneer’d nor brib’d from Virtue into Shame;
In Letters elegant, in Honour bright,
Form’d to give Happiness, their sole Delight.
When Gifts like these conferr’d by bounteous Heav’n,
Talents and Will to the same Person giv’n,
The Man ennobled doth an Hero rise,
Fame and his Virtues lift him to the Skies.
While we admire what we can’t imitate,
Deny’d by Nature, and forbid by Fate.
O! were I form’d to share this heav’nly Fire,
In Parts and Pow’rs strong as in Desire,
Moses, Lycurgus, Numa I revere,
Their Wisdom great, their Love to Man sincere,
By Publick Spirit rank’d the first of Men,
Yet I’d not envy them, nor even P------.


